Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-19, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 20180276296 A1), in view of Iwasaki (US 6169998 B1).
Gerlach and Iwasaki were cited in the IDS submitted on 1/27/2022.

Regarding claim 1, Gerlach teaches a method of generating a social asset from an electronic publication including images and text passages, the method including (Gerlach [7, 57, 64, 77, 113] layout information for document elements is received or determined, pages each may be assigned to display article summary imagery which include feature image and article characterization text): 
assigning images from the electronic publication to each of a set of reserve spaces for images in a page, including assigning a first image from the publication to a first one of the reserve spaces for an image (Gerlach 29, 77] feature image for article may be selected and assigned to article summary page for article); 
 choosing a first one of the text passages for associating with the first image by inferring association in the electronic publication between the first one of the text passages and the first image… selecting a portion of the first text passage which is less than all of the first text passage (Gerlach [39, 40, 50, 77, 88] article characterization text is selected from among available text, article summary text and feature image are both assigned to article summary page for article); and 
generating a social asset by processing the set of reserve spaces to automatically move forward in an animated manner (Gerlach [39, 40, 50, 77, 88, 81, 88] article summary page is generated using the assigned article summary text and feature image, article summary pages may be scrolled page by page, article summary text and/or feature image may move across the display).

Gerlach does not specifically teach calculating distances of each of a plurality of text passages in the electronic publication to the first image; filtering out the text passages in captions of images; and selecting a text passage in the plurality of text passages, excluding filtered out text passages, with a shortest distance to the first image and inferring the association between the selected text passage and the first image.
However Iwasaki teaches choosing a first one of the text passages for associating with the first image by inferring association in the electronic publication between the first one of the text passages and the first image, including: calculating distances of each of a plurality of text passages in the electronic publication to the first image; filtering out the text passages in captions of images; and selecting a text passage in the plurality of text passages, excluding filtered out text passages, with a shortest distance to the first image and inferring the association between the selected text passage and the first image (Iwasaki Col5, lines 2-6, Col 6, line 37- Col 7, line 11, Col 5, lines 39-54, Image caption and Key paragraph for image may be determined based on calculating distance of text blocks to image, Caption and Paragraph(s) are separate entities, closest paragraph to the Image is selected as Key paragraph for Image).
 It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Iwasaki of choosing a first one of the text passages for associating with the first image by inferring association in the electronic publication between the first one of the text passages and the first image, including: calculating distances of each of a plurality of text passages in the electronic publication to the first image; filtering out the text passages in captions of images; and selecting a text passage in the plurality of text passages, excluding filtered out text passages, with a shortest distance to the first image and inferring the association between the selected text passage and the first image, into the invention suggested by Gerlach; since both inventions are directed towards inferring association between text and image in a publication, and incorporating the teaching of Iwasaki into the invention suggested by Gerlach would provide the added advantage of allowing captions and other key text for a publication image to be separately determined and determine association between text and image when structural and keyword information is lacking, and the combination would perform with a reasonable expectation of success (Iwasaki Col5, lines 2-6, Col 6, line 37- Col 7, line 11, Col 5, lines 39-54).

Regarding claim 2, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach further teaches wherein the selected portion of the first text passage, and not portions of the first text passage other than the selected portion of the first text passage, superimposes a portion of the first image (Gerlach [39, 40, 50, 77, 88] article characterization text is selected from among available text, article summary text and feature image are both assigned to article summary page for article).

Regarding claim 3, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach further teaches wherein the set of reserve spaces further includes at least one reserve space for text, the reserve space for text being associated in a template with a second one of the reserve spaces for an image (Gerlach [84] multiple pages may be generated for different articles, Also see Gerlach [7, 57, 64, 77, 113]);  
assigning a second image from the publication to the second reserve space for an article (Gerlach 29, 77] feature image for article may be selected and assigned to article summary page for article);  
choosing a second one of the text passages for associating with the second image; selecting a portion of the second text passage which is less than all of the second text passage to fit within the second reserve space for text; and assigning the portion of the second text passage to the second reserve space for text (Gerlach [39, 40, 50, 77, 88] article characterization text is selected from among available text, article summary text and feature image are both assigned to article summary page for article); and 
wherein the social asset, when moving forward in an animated manner, maintains the second reserve space for text in visible association with the second reserve space for an image (Gerlach [39, 40, 50, 77, 88, 81, 88] article summary page is generated using the assigned article summary text and feature image, article summary pages may be scrolled page by page, article summary text and/or feature image may move across the display).

Regarding claim 4, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach further teaches wherein the page is from a template that comprises of a plurality of pages (Gerlach [81] the document template may have multiple pages for multiple articles).

Regarding claim 5, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach further teaches wherein generating the social asset by processing the set of reserve spaces to automatically move forward in an animated manner further includes moving forward the social asset, page by page (Gerlach [81] document may display successive article screens).

Regarding claim 6, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach further teaches wherein assigning images from the publication to each of the reserve spaces for images further includes assigning images from the publication to reserve spaces in a first pass by inferred reading order (Gerlach [90] pages are assigned based on inferred reading order, inference may be based on multiple criteria including table of contents and/or user interest).

Regarding claim 7, Gerlach and Iwasaki teach the invention as claimed in claim 6 above. Gerlach further teaches herein assigning images from the publication to each of the reserve spaces for images further includes enabling a user to modify the assignment of images from the publication to reserve spaces in a second pass following the first pass (Gerlach [93, 109] user may review pages and make changes to the pages).

Regarding claim 8, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach does not specifically teach wherein inferring association in the publication between the first one of the text passages and the first image further includes: using an image classification service to determine keywords representing the first image; and selecting as the first text passage a text passage in dependence upon the determined keywords.
However Iwasaki teaches wherein inferring association in the publication between the first one of the text passages and the first image further includes: using an image classification service to determine keywords representing the first image; and selecting as the first text passage a text passage in dependence upon the determined keywords (Iwasaki Col 3, lines 49-57, Col 4, line 55- Col 5, line 2, Col 5, lines 6-37, Col 5, line 55- Col 6, line 37, keywords within image are determined, determined keywords are searched within text blocks to determine text block(s) associated with image).

Regarding claim 9, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach does not specifically teach wherein selecting a portion of the first text passage which is less than all of the first text passage further includes selecting a subset of fewer than all sentences of the first text passage.
However Iwasaki teaches wherein selecting a portion of the first text passage which is less than all of the first text passage further includes selecting a subset of fewer than all sentences of the first text passage (Iwasaki Col 1, lines 58-67, Col 3, lines 29-59, Col 4, lines 27-35, Col 6, lines 3-16, Selecting text relevant to an image involves selecting caption, key sentence, key paragraph and key page as separate entities, key sentence may be one of multiple sentences in a paragraph, different relevant text portions of text are selected according to predetermined degrees of relevancy for each of the images, the predetermined degrees of the relevancy each defining a level of relevance in reference to the images).

Claim 11 is for a system executing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Gerlach further teaches a system including one or more processors coupled to memory, the memory loaded with computer instructions to generate a social asset from an electronic publication including images and text passages, the instructions, when executed on the processors, implement actions (Gerlach [135, 138-140]).

Claim(s) 12-19 is/are dependent on claim 11, is/are for a system executing instructions similar in scope to the method of claim(s) 2-9 respectively, and is/are rejected under the same rationale. 

Claim 21 is for medium storing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Gerlach further teaches a non-transitory computer readable storage medium impressed with computer program instructions to generate a social asset from an electronic publication including images and text passages, the instructions, when executed on a processor, implement a method (Gerlach [135, 138-140]).

Claims 10, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 20180276296 A1), in view of Iwasaki (US 6169998 B1), and further in view of Metz (US 20160357717 A1).
Metz was cited in the IDS submitted on 1/27/2022.

Regarding claim 10, Gerlach and Iwasaki teach the invention as claimed in claim 1 above. Gerlach does not specifically teach wherein selecting a portion of the first text passage which is less than all of the first text passage further includes enabling a user to select a subset of fewer than all sentences of the first text passage.
However Metz teaches wherein selecting a portion of the first text passage which is less than all of the first text passage further includes enabling a user to select a subset of fewer than all sentences of the first text passage (Metz Fig. 4, [15, 88, 89, 90, 143, 472] user may specify specific sentences as pullquotes, which reveal emphasis of an article and may be used when generated a reduced reformatted version of a document).

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Metz of wherein selecting a portion of the first text passage which is less than all of the first text passage further includes enabling a user to select a subset of fewer than all sentences of the first text passage, into the invention suggested by Gerlach and Iwasaki; since both inventions are directed towards reformatting documents and determining relevant document content, and incorporating the teaching of Metz into the invention suggested by Gerlach would provide the added advantage of allowing a user to specify important text within a document that reveal emphasis of an article, and the combination would perform with a reasonable expectation of success (Metz Fig. 4, [15, 88, 89, 90, 143, 472]).

Claim(s) 20 is/are dependent on claim 11, is/are for a system executing instructions similar in scope to the method of claim(s) 10 respectively, and is/are rejected under the same rationale. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 of this application is patentably indistinct from claims 1-19 of U.S. Patent No.  US 11238215 B2. 

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1, 1, 2, 3, 4, 5, 6, 7, 8, 9 respectively of U.S. Patent No. US 11238215 B2.
Claim(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 10, 10, 11, 12, 13, 14, 15, 16, 17, 18 respectively of U.S. Patent No. US 11238215 B2.
Claim(s) 21 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 19 of U.S. Patent No. US 11238215 B2.
Although the claims at issue are not identical, claims 1-21 of this application are broader than the respective claims of U.S. Patent No. US 11238215 B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178